DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim, because all claims drawn to a nonelected species have been cancelled. Election was made without traverse in the reply filed on November 12, 2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "expansion device", as in "first expansion device" (interpreted as expansion valve 311) and "second expansion device" (interpreted as expansion valve 602), first recited in claim 1; "superheat-degree detection device" (interpreted as temperature sensor 606 and pressure sensor 142 in combination, as described in paragraph [0020] of the replacement specification of May 29, 2018), first recited in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al (US Patent Application Publication No. 2013/0118707, previously of record) in view of Sun et al (US Patent Application Publication No. 2014/0345311, previously of record).

a refrigerant circuit configured to circulate refrigerant, the refrigerant circuit including a compressor (16, see figure 2 and paragraph [0018]), the refrigerant circuit including a compressor (16, see figure 2 and paragraph [0018]), a heat source side heat exchanger (17, see figure 2 and paragraph [0018]), a first expansion device (20, see figure 1 and paragraph [0019]), and a load side heat exchanger (21, see figure 2 and paragraph [0019]);
a controller configured to control the refrigerant circuit (control unit 28, see figure 2 and paragraph [0021]);
a low-pressure pipe extending from the load side heat exchanger to a suction side of the compressor (see figure 2);
a bypass pipe (flow path passing through valve 32, see figure 2 and paragraph [0021]) having a first end that branches off from the first part of the high-pressure pipe extending from the compressor to the heat source side heat exchanger (at location 23, see figure 2 and paragraph [0020]) and a second end (at location 27, see figure 2 and paragraph [0020]) that is directly connected to the low-pressure pipe on the suction side of the compressor;
a precooling heat exchanger (24, see figure 2 and paragraph [0020]) provided in the bypass pipe and configured to cool the refrigerant diverted to the bypass pipe;
a second expansion device (expansion valve 25, see figure 2 and paragraph [0020]) provided in the bypass pipe and configured to reduce a pressure of the refrigerant cooled by the precooling heat exchanger; and
a refrigerant cooler (26, see figure 2 and paragraph [0020]) provided in the bypass pipe and configured to use the refrigerant to cool an electronic element (batteries and regulating equipment 9, see title and paragraph [0017], are cooled via cooling system 12), with the refrigerant reduced in pressure by the second expansion device.

However, Sun et al. explicitly discloses using a refrigerant bypass to directly cool the controller of an air conditioning system (see paragraph [0033]; “may be routed or may include a separate branch to cool electronics”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to directly cool the controller, as is disclosed by Sun et al, in order to prevent the controller itself from overheating.

Regarding claim 15, it is noted that the precooling heat exchanger of Kardos et al. in view of Sun et al. is not explicitly disclosed to be integrated with the heat source side heat exchanger.
However, making the precooling heat exchanger integral with the heat source side heat exchanger is merely a matter of engineering choice, and would not result in any unexpected result or change in operation. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to make the precooling heat exchanger integral with the heat source side heat exchanger in order to minimize the amount of refrigerant pipe needed, thereby minimizing the amount of refrigerant required to charge the system for proper operation.

Claim 2, 6-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al (US Patent Application Publication No. 2013/0118707) in view of Sun et al (US Patent Application Publication No. 2014/0345311, previously of record) as applied to claim 1 above, and further in view of Yoshimi et al (US Patent Application Publication No. 2010/0251761, previously of record).
Regarding claim 2, Kardos et al. further discloses a sensor (30, see paragraph [0021] and figure 2) which detects the temperature of the electronic components cooled by the bypass, and the controller 
It is noted that Kardos et al. does not explicitly disclose the amount of refrigerant to be increased by increasing the opening degree of the expansion valve, because Kardos et al. does not explicitly address control of the expansion valves.
However, Yoshimi et al. explicitly discloses using the degree of superheat at an inlet to the compressor from a bypass as a target value, and adjusting the opening degrees of expansion valves accordingly (see paragraph [0068]).
Furthermore, this necessarily will entail increasing the opening degree of the second expansion device, which is the expansion valve leading to the heat exchanger which removes heat from the controller, in response to the temperature detected by the controller temperature sensor being at or above a preset temperature (the preset temperature is the refrigerant temperature for the upper limit of the target degree of superheat; opening the valve further will increase the refrigerant pressure, which will raise the phase change temperature, which will lower the degree of superheat.)

Regarding claims 6-8 and 12, most elements are disclosed by Kardos et al. in view of Sun et al., as explicitly addressed in the above rejection of claims 1 and 2.
It is noted that Kardos et al. in view of Sun et al. does not explicitly disclose a superheat-degree detection device configured to detect a degree of superheat at an outlet of the refrigerant cooler.
However, Yoshimi et al. explicitly discloses using the degree of superheat at an inlet to the compressor form a bypass as a target value, and adjusting the opening degrees of valves accordingly (see paragraph [0068]).


Further regarding claims 7, 8, and 12, superheat is the difference between the phase change temperature from liquid to vapor and the actual temperature. Opening the expansion valve will increase the pressure of the refrigerant. A higher pressure corresponds to a higher phase change temperature. This means that increasing the degree of opening reduces the degree of superheat. Narrowing the opening of the expansion valve will let less refrigerant through and reduce pressure; this will lower the phase change temperature, and therefore raise the degree of superheat. Therefore, claims 7, 8, and 12 appear to be specifying operating the expansion valve to ensure the degree of superheat is equal to the target degree of superheat, as is disclosed by Yoshimi and addressed above.

Regarding claim 9, it is noted that Kardos et al. in view of Sun et al. does not explicitly disclose a flow switching valve configured to switch a flow of refrigerant discharged from the compressor between a refrigerant flow direction to the heat source side heat exchanger and a refrigerant flow direction to the load side heat exchanger; 
wherein the bypass pipe has a high-pressure side end that is one of two ends of the bypass pipe and the high-pressure side end is connected to a pipe between the compressor and the flow switching valve.
However, Yoshimi discloses a flow switching valve (four way switching valve 3, see figure 1 and paragraph [0047]), which is configured to switch a flow of refrigerant discharged from the compressor between a refrigerant flow direction to the heat source side heat exchanger and a refrigerant flow direction to the load side heat exchanger (see figure 1; changing the valve 3 of Yoshimi et al will change 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a switching valve in the system of Kardos et al. in view of Sun et al., as is taught by Yoshimi, in order to permit heating of the passenger cabin as well as cooling.
Furthermore, because the system of Kardos et al. is set up to heat the battery instead of cooling it, as needed, by reversing the coolant flow (see paragraph [0026]) and not by reversing the refrigerant flow, Kardos et al. does not need to reverse the direction of refrigerant flow within the bypass. Therefore, the high-pressure side of the bypass of Kardos et al. in view of Sun et al. and further in view of Yoshimi et al. would be connected between the compressor and the flow switching device in the system of Kardos et al. in view of Sun et al. so that only the main refrigeration loop would be switched.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kardos et al. (US Patent Application Publication No. 2013/0118707, previously of record) in view of Sun et al (US Patent Application Publication No. 2014/0345311, previously of record) and further in view of Yoshimi et al  (US Patent Application Publication No. 2010/0251761, previously of record) as applied to claim 1 above, and further in view of Oglesbee et al (US Patent Application Publication No. 2004/0095097).
Regarding claim 3, it is noted that Kardos et al. in view of Sun et al. does not explicitly address control of the opening degree of the second expansion valve, and therefore does not explicitly disclose that the controller is configured to reduce the opening degree of the second expansion valve in a case where the temperature detected by the controller temperature sensor is at or below an end temperature set lower than the start temperature while the second expansion device is open.

Furthermore, this necessarily will entail decreasing the opening degree of the second expansion device, which is the expansion valve leading to the heat exchanger which removes heat from the controller, in response to the temperature detected by the controller temperature sensor being at or below a preset temperature (the preset temperature is the refrigerant temperature for the lower limit of the target degree of superheat; decreasing the opening degree of the valve will decrease pressure, which will lower the phase change temperature, which will raise the degree of superheat.
It is further noted that Kardos in view of Sun and further in view of Yoshimi does not disclose the lower temperature limit to be different from the upper temperature limit.
However, Oglesbee et al. explicitly discloses using upper and lower temperature limits for cutting in and out actions which change the temperature of a battery whose temperature must be controlled (see paragraph [0050]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use different thresholds for the start and stop temperatures in the system of Kardos et al. in view of Sun et al. and further in view of Yoshimi et al. in order to prevent the waste of energy from overshoot.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 and 14 are allowed.

Response to Arguments
Applicant's arguments filed March 15, 2020 have been fully considered but they are not fully persuasive. The reasons are as follows.
It is argued on page 8 that "flow switching device" has been amended to "flow switching valve" and therefore no longer invokes 112(f). This is correct, and the flow switching valve is not being interpreted to invoke 112(f).
It is argued on page 9 that the examiner’s interpretations of the recited first expansion device and second expansion device are not correct, because they are not limited to an expansion valve as disclosed.
In order to qualify as an equivalent expansion device, a structure must be capable of performing the recited function. Therefore, the argued capillary tube is not equivalent, because you cannot change the degree of opening of a capillary tube.
As for the other listed alternatives, the applicant’s attention is respectfully called page 4, the fifth to last line of the page of the rejection of December 30, 2020, which emphasizes by using bold that equivalents are encompassed by the interpretation of the claims as invoking 112(f). The examiner further notes and emphasizes that of the listed options, only the capillary tube alone is not equivalent, because it cannot perform the recited functions, which explicitly as recited include increasing or decreasing the degree of opening. Because the applicant has attempted to include options which are not capable of performing the recited functions, the argument is unpersuasive.
It is argued on page 9 that the combination of temperature sensor 606 and refrigerant cooler 603 is an alternative superheat-degree detection device.
Paragraph [0020] of the applicant’s specification does not state that the combination of temperature sensor 606 and refrigerant cooler 603 form a superheat-degree detection device. Instead, 
It is argued on page 10 that, as amended, claim 1 now recites that the controller is directly cooled by the refrigerant reduced in pressure by the second expansion device.
It is true that the rejection as previously written would not have read upon the present claim language. However, it is also true that, as rewritten above to account for the new claim language, the references still read upon the claims, in that Sun explicitly states that the refrigerant may be routed to the controller to cool it. Therefore, the argument is unpersuasive.
It is argued on page 11 that the examiner’s interpreted applicability of Kardos to the claim does not have the refrigerant pipe in contact with the controller, as disclosed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is argued on page 14 that nothing in Sun provides a teaching or suggestion that an evaporator should directly cool electronics. However, as detailed above, Sun explicitly refers to routing the refrigerant to the controller in order to cool it. Therefore, this limitation is suggested by Sun, and the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763   
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763